DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 09 July 2020.  In view of this communication, claims 1-13 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 09 July 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “radially or diagonally oriented airflow deflectors” of the heat exchanger (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 11 recites the “electric propulsion system of claim 9”, but does not specify any further limitations of said system.  
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (DE 10 2014 117 962 A1), hereinafter referred to as “Paul”, in view of Brockschmidt et al. (US 2019/0131842 A1), hereinafter referred to as “Brockschmidt”.
Regarding claim 1, Paul discloses an electric machine [10] with an integrated cooling system (fig. 1-3; ¶ 0021), the electric machine [10] comprising: 
a machine housing [34/35] having cylindrical outer walls [34a/35a], the outer walls [34a/35a] including a stator portion [34a] at a front and a cooling system portion [35a] at a back, the cooling system portion [35a] lying adjacent to the stator portion [34a] (fig. 1; ¶ 0021); 
a rotor drive shaft [36] protruding coaxially with the cylindrical outer walls [34a/35a] of the electric machine [10] from the front of the electric machine [10] (fig. 1; ¶ 0023); 
a rotor [11] coupled to the rotor drive shaft [36] and positioned coaxially within the stator portion [34a] of the cylindrical outer walls [34a/35a] of the machine housing [34/35] (fig. 1; ¶ 0023); 

    PNG
    media_image1.png
    563
    740
    media_image1.png
    Greyscale


at least one air guide vane [28] extending from the air inlet [19] into a hollow volume [13] of the rotor [11] (fig. 1; ¶ 0025), the at least one air guide vane [28] forming a cooling air duct [17] from the air inlet [19] past an inner surface of the rotor [11] and back to an inner surface [27] of the cooling system portion [35a] (fig. 1; ¶ 0024).
Paul does not disclose the at least one air inlet [19] being formed in the cylindrical outer walls [34a/35a] of the machine housing [34/35] between the stator portion [34a] and the cooling system portion [35a].
Brockschmidt discloses an electric machine comprising a machine housing [24/12], a stator [24] and a cooling system [12], wherein the outer walls [24a/12a] of the machine housing [24/12] include a stator portion [24a] and a cooling system portion [12a] (fig. 7); and 

    PNG
    media_image2.png
    369
    815
    media_image2.png
    Greyscale

wherein at least one air inlet [34a] is formed in the cylindrical outer walls [24a/12a] of the machine housing [24/12] between the stator portion [24a] and the cooling system portion [12a] (fig. 7; ¶ 0070-0072; the arrows [34] show the flow of cooling fluids, with one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cooling system of Paul having the air inlet located between the stator and cooling system portions as taught by Brockschmidt, in order to direct the cooling air over the stator end windings which have a particularly high cooling demand (¶ 0071 of Brockschmidt), thereby providing additional cooling to the areas where the most heat is generated, preventing hot spots within the electrical machine, and improving overall cooling efficiency.
Further, it has been held that merely rearranging the essential working parts of a device would be an obvious matter of design choice.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 2, Paul discloses the electric machine [10] according to claim 1, as stated above, further comprising a heat exchanger [27/29] integrated into outer walls of the cooling system portion [35a] (fig. 1, 3; ¶ 0024-0025, 0028-0029).

    PNG
    media_image3.png
    472
    551
    media_image3.png
    Greyscale

Regarding claim 3, Paul discloses the electric machine [10] according to claim 2, as stated above, wherein the heat exchanger [27/29] includes radially or diagonally oriented airflow deflectors [29], allowing air to stream through the outer walls of cooling system portion [35a] in a location of the heat exchanger [27/29] (fig. 3; ¶ 0028-0029).
Regarding claim 4, Paul discloses the electric machine [10] according to claim 2, as stated above, wherein the heat exchanger [27/29] is integrated into at least one ring segment [27] of the cylindrical outer walls of the cooling system portion [35a], the at least one ring segment [27] spanning over between about 90° and about 360° of the cylindrical outer walls (fig. 3; ¶ 0028-0029; the heat exchanger forms the entire, i.e. 360°, of the cylindrical wall of the cooling system portion).
Regarding claim 5, Paul discloses the electric machine [10] according to claim 1, as stated above, further including an airflow separation baffle member [20/21] located concentrically with outer walls of the cooling system portion [35a] within the cooling system portion [35a], the airflow separation baffle member [20/21] forming an airflow ring between an outer surface of the airflow separation baffle member [20/21] and the inner surface of outer walls of the cooling system portion [35a] (fig. 1, 3; ¶ 0025-0026).
Regarding claim 6, Paul discloses the electric machine [10] according to claim 5, as stated above, wherein the airflow separation baffle member [20/21] protrudes at least partially into the hollow volume [13] of the rotor [11] (fig. 1; ¶ 0025).
Regarding claim 8.
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstler et al. (US 2019/0379257 A1), hereinafter referred to as “Gerstler”, in view of Paul and Brockschmidt as applied to claim 1 above.
Regarding claim 9, Gerstler discloses an electric propulsion system [100] for an airborne vehicle (fig. 1; ¶ 0019), the electric propulsion system [100] comprising: 
an engine nacelle [122] (fig. 1; ¶ 0021); 
a propeller fan [112] installed in the engine nacelle [122] (fig. 1; ¶ 0020-0021); 
an electric machine [102] (fig. 1; ¶ 0019), the electric machine [102] being operable as an electric motor [102] (the structure of rotors and generators are largely identical, and this statement of intended use does not imply any additional limitations); and 

    PNG
    media_image4.png
    469
    727
    media_image4.png
    Greyscale

a fan shaft [112a] coupled to the propeller fan [112], the rotor drive shaft [110] of the electric machine [102] being connected to the fan shaft [112a] (fig. 1; ¶ 0020; the shaft 
Gerstler does not disclose the electric machine according to claim 1.
Paul and Brockschmidt disclose the electric machine [10] according to claim 1, as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electric propulsion system of Gerstler using the electric machine as taught by Paul/Brockschmidt, in order to provide a device with improved overall cooling (¶ 0006 of Paul; ¶ 0071 of Brockschmidt).
Regarding claim 10, Gerstler, in view of Paul and Brockschmidt, discloses the electric propulsion system [100] according to claim 9, as stated above, further comprising a core housing [120] installed within the engine nacelle [122], the core housing [120] forming a first airflow duct [130] between an inner surface of the engine nacelle [122] and an outer surface of the core housing [120] and a second airflow duct [140] between an inner surface of the core housing [120] and an outer surface of the machine housing [106] of the electric machine [102] (fig. 1; ¶ 0021-0023).
Regarding claim 11, Gerstler, in view of Paul and Brockschmidt, discloses an airborne vehicle (fig. 1; ¶ 0019), comprising an electric propulsion system according to claim 9, as stated above.
Regarding claim 12, Gerstler discloses an electric energy generation system [100] for a wind turbine (fig. 1; ¶ 0019), the electric energy generation system [100] comprising: 

a turbine fan [112] installed in the engine nacelle [122] (fig. 1; ¶ 0020-0021); 
an electric machine [102] (fig. 1; ¶ 0019), the electric machine [102] being operable as an electric generator [102] (the structure of rotors and generators are largely identical, and this statement of intended use does not imply any additional limitations); and 
a fan shaft [112a] coupled to the turbine fan [112], the rotor drive shaft [110] of the electric machine [102] being connected to the fan shaft [112a] (fig. 1; ¶ 0020; the shaft extending from the propeller fan is connected to the drive shaft of the electric machine via the gear box [116]).
Gerstler does not disclose the electric machine according to claim 1.
Paul and Brockschmidt disclose the electric machine [10] according to claim 1, as stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electric propulsion system of Gerstler using the electric machine as taught by Paul/Brockschmidt, in order to provide a device with improved overall cooling (¶ 0006 of Paul; ¶ 0071 of Brockschmidt).
Regarding claim 13, Gerstler, in view of Paul and Brockschmidt, discloses the electric energy generation system [100] according to claim 12, as stated above, further comprising a core housing [120] installed within the engine nacelle [122], the core housing [120] forming a first airflow duct [130] between an inner surface of the engine nacelle [122] and an outer surface of the core housing [120] and a second airflow duct [140] between an inner surface of the core housing [120] and an outer surface of the machine housing [106] of the electric machine [102] (fig. 1; ¶ 0021-0023).
Allowable Subject Matter
Claim(s) 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, and all claims dependent thereon, the prior art does not disclose, inter alia, the electric machine according to claim 5, wherein the airflow separation baffle member encloses a liquid reservoir configured to hold a heat exchanger fluid.
While the prior art discloses various embodiments of separation baffle members, see Paul for example, it does not disclose said separation baffle members having reservoirs holding the heat exchanger liquids.  Cheung, cited below, discloses a turbine comprising a “thermal transfer fluid” disposed within a reservoir (fig. 6; ¶ 0061; “sump surrounding the bearings 340”), but said reservoir is not enclosed by any separation baffle member.  Therefore, the prior art does not anticipate or render obvious the invention as recited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Kupiszewski et al. (US 2018/0050806 A1) discloses an electrical machine within a turbine of an aircraft having an integrated cooling structure.
Cheung et al. (US 2018/0051716 A1) discloses an electrical machine within a turbine of an aircraft having an integrated cooling structure and a liquid reservoir configured to hold a heat exchanger fluid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Michael Andrews/
Primary Examiner, Art Unit 2834